DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Applicant's arguments filed 26 April 2022 and 31 March 2022 have been fully considered but are not persuasive. The new limitations are disclosed by at least the new references Yuan and Tadic.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 -- 5, 8 – 10, 12 – 13, 16 – 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al., (U.S. Patent Application Publication # 2018/0170372) in view of Yuan et al. (Chinese Patent Publication # 104527629), and further in view of Tadic et al., (U.S. Patent Application Publication # 2015/0246654).


 (Claim 1): Takamatsu discloses a method for detecting an increase in a probability that a specific vehicle will be imminently involved in an incident, and for taking at least one action to attempt to decrease said probability, said method comprising the steps of 
receiving, in near real-time, vehicle-related data from at least one sensor, wherein said vehicle-related data is related to a condition or operation of said specific vehicle (fig. 15); 
analyzing said vehicle-related data, in near real-time, to detect said increase in said probability (fig. 18; [0038]); 
after determining that the probability has increased, taking a first action to attempt to decrease the probability ([0035]; [0039], [0117]-[0118], [0170]);
wherein said incident involves a risk of damage to at least one of: said specific vehicle ([0039]); other vehicles ([0039]); people ([0039]); and property ([0039]).
Takamatsu fails to disclose that after determining that the probability has continued to increase, taking a second action to attempt to decrease the probability; and after determining that the probability has increased again, taking a third action to attempt to decrease the probability and alerting emergency response team.

In the same field of endeavor, Yuan discloses after determining that the probability has increased, taking a first action to attempt to decrease the probability ([0019]); after determining that the probability has continued to increase, taking a second action to attempt to decrease the probability ([0019]); and after determining that the probability has increased again, taking a third action to attempt to decrease the probability ([0019]), but does not disclose alerting emergency response team. 
It would have been obvious before the effective filing date of the claimed invention to modify Takamatsu to do so, as taught by Yuan, in order to improve vehicle and/or passenger safety and/or comfort by escalating the warnings and/or interventions based on escalating danger ([0019]). 

In the same field of endeavor, Tadic discloses after determining that the probability has increased, taking an action to attempt to decrease the probability and alerting emergency response team ([0185]-[0187]).
It would have been obvious before the effective filing date of the claimed invention to modify Takamatsu in view of Yuan to alert an emergency response team, as taught by Tadic, in order to improve safety of the passengers by calling for emergency assistance before the passengers are able to do and/or when the passengers are not able to do so ([0185]-[0187]). 


(Claim 2): Takamatsu discloses the method of claim 1, wherein said at least one sensor comprises at least one of: - a sensor coupled to said specific vehicle and configured to monitor conditions external to said specific vehicle (figs. 1 and 2; [0035]); - a sensor coupled to an internal component of said specific vehicle; and - a sensor on a device within said specific vehicle.
(Claim 4): Takamatsu discloses the method of claim 1, further comprising analyzing external data to detect the increase in the probability, said external data being from a data source unrelated to a condition or operation of said specific vehicle (figs. 1 and 2; [0035], [0039]).
(Claim 5): Takamatsu discloses the method of claim 1, wherein said at least one action comprises at least one of: - sending a message to a driver of said specific vehicle ([0033]); - sending a control signal to said specific vehicle; and - communicating with at least one external response team.
(Claim 8): Takamatsu discloses the method of claim 1, wherein said vehicle-related data further comprises data regarding at least one occupant of said specific vehicle ([0033]).

(Claim 9): Takamatsu discloses a system for detecting an increase in a probability that a specific vehicle will be imminently involved in an incident, and for taking at least one action to attempt to decrease said probability, said system comprising: 
at least one sensor for collecting vehicle-related data, wherein said vehicle-related data is related to a condition or operation of said specific vehicle (fig. 19, blk 908);  - 20 -Attorney Docket No. 1355P030US02-3 
a data processing unit for receiving said vehicle-related data from said at least one sensor and for analyzing said vehicle-related data (fig. 15); 
a risk factor identification module for identifying risk factors in said vehicle-related data, wherein each of said risk factors causes said probability to increase, and wherein said data processing unit thereby uses said risk factor identification module to detect said increase in said probability (figs. 2 and 3); and 
an incident prevention module, wherein the incident prevention module:
after determining that the probability has increased, taking a first action to attempt to decrease the probability ([0035]; [0039], [0117]-[0118], [0170]);
wherein said vehicle-related data is received and analyzed in near real-time (fig. 11), and wherein said incident involves a risk of damage to at least one of: said specific vehicle ([0039]); other vehicles ([0039]); people ([0039]); and property ([0039]).
Takamatsu fails to disclose that after determining that the probability has continued to increase, taking a second action to attempt to decrease the probability; and after determining that the probability has increased again, taking a third action to attempt to decrease the probability and alerting an emergency response team.

In the same field of endeavor, Yuan discloses after determining that the probability has increased, taking a first action to attempt to decrease the probability ([0019]); after determining that the probability has continued to increase, taking a second action to attempt to decrease the probability ([0019]); and after determining that the probability has increased again, taking a third action to attempt to decrease the probability ([0019]), but does not disclose alerting an emergency response team. 
It would have been obvious before the effective filing date of the claimed invention to modify Takamatsu to do so, as taught by Yuan, in order to improve vehicle and/or passenger safety and/or comfort by escalating the warnings and/or interventions based on escalating danger ([0019]). 

In the same field of endeavor, Tadic discloses after determining that the probability has increased, taking an action to attempt to decrease the probability and alerting emergency response team ([0185]-[0187]).
It would have been obvious before the effective filing date of the claimed invention to modify Takamatsu in view of Yuan to alert an emergency response team, as taught by Tadic, in order to improve safety of the passengers by calling for emergency assistance before the passengers are able to do and/or when the passengers are not able to do so ([0185]-[0187]). 


(Claim 10): Takamatsu discloses the system of claim 9, wherein said at least one sensor comprises at least one of: - a sensor coupled to said specific vehicle and configured to monitor conditions external to said specific vehicle (figs. 1 and 2; [0035]); - a sensor coupled to an internal component of said specific vehicle; and - a sensor on a device within said specific vehicle.
(Claim 12): Takamatsu discloses the system of claim 9, wherein said risk factor identification module uses external data when identifying said risk factors, said external data being from a data source unrelated to a condition or operation of said specific vehicle ([0039]).
(Claim 13): Takamatsu discloses the system of claim 9, herein said at least one action comprises at least one of: - sending a message to a driver of said specific vehicle ([0033]); - sending a control signal to said specific vehicle; and - communicating with at least one external response team.
(Claim 16): Takamatsu discloses the system of claim 9, wherein said vehicle-related data further comprises data regarding at least one occupant of said specific vehicle ([0033]).

(Claim 17): Takamatsu discloses a non-transitory computer-readable media having encoded thereon computer-readable and computer-executable instructions that, when executed, implement a method for detecting a probability that a specific vehicle will be imminently involved in an incident, and for taking actions to attempt to decrease said probability, said method comprising the steps of: 
receiving, in near real-time, vehicle-related data from at least one sensor, wherein said vehicle-related data is related to a condition or operation of said specific vehicle (fig. 15); 
analyzing said vehicle-related data, in near real-time, to detect a first increase in said probability (fig. 18; [0038]); 
after detecting the first increase in probability, taking a first action, in near real-time, to attempt to decrease said probability ([0035]; [0039], [0117]-[0118], [0170]);
wherein said incident involves a risk of damage to at least one of: said specific vehicle ([0039]); other vehicles ([0039]); people ([0039]); and property ([0039]).
Takamatsu fails to disclose that after detecting that the probability has continued to increase, taking a second action to decrease said probability; and after detecting that the probability has increased again, simultaneously taking a third action to decrease said probability and alerting an emergency response team.

In the same field of endeavor, Yuan discloses after detecting the first increase in probability, taking a first action, in near real-time, to attempt to decrease said probability ([0019]); after detecting that the probability has continued to increase, taking a second action to decrease said probability ([0019]); and after detecting that the probability has increased again, taking a third action to decrease said probability ([0019]), but does not disclose alerting an emergency response team. 
It would have been obvious before the effective filing date of the claimed invention to modify Takamatsu to do so, as taught by Yuan, in order to improve vehicle and/or passenger safety and/or comfort by escalating the warnings and/or interventions based on escalating danger ([0019]). 

In the same field of endeavor, Tadic discloses after detecting that the probability has increased again, simultaneously taking a third action to decrease said probability and alerting an emergency response team ([0185]-[0187]).
It would have been obvious before the effective filing date of the claimed invention to modify Takamatsu in view of Yuan to alert an emergency response team, as taught by Tadic, in order to improve safety of the passengers by calling for emergency assistance before the passengers are able to do and/or when the passengers are not able to do so ([0185]-[0187]). 


(Claim 18): Takamatsu discloses a non-transitory computer-readable media of claim 17, wherein said at least one sensor comprises at least one of: - a sensor coupled to said specific vehicle and configured to monitor conditions external to said specific vehicle (figs. 1 and 2; [0035]); - a sensor coupled to an internal component of said specific vehicle; and - a sensor on a device within said specific vehicle.
(Claim 21): Takamatsu in view of Yuan discloses a non-transitory computer-readable media of claim 17,  wherein the first action comprises displaying a speed warning message to the driver, wherein the second action comprises displaying a warning message indicating that unless speed is reduced, brakes will be automatically activated, and wherein the third action comprises applying the brakes (Yuan [0019]).





Claims 3, 6, 11, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al., (U.S. Patent Application Publication # 2018/0170372) in view of Yuan et al. (Chinese Patent Publication # 104527629) and Tadic et al., (U.S. Patent Application Publication # 2015/0246654), and further in view of Maeng (U.S. Patent # 8,886,392).

(Claim 3): Takamatsu teaches the method of claim 1 but does not explicitly teach comparing current data with historic data.  However, in a related invention Maeng teaches a device, wherein said historical operation data comprises at least one of - data from said specific vehicle while operating under normal operating conditions (at operation 820, data associated with the vehicle operation may be analyzed. In one example, the data may be compared with historic vehicle operation associated with the particular vehicle – Maeng, col 11, ln 20).  It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify Takamatsu with the teachings of Maeng, as a way to generate an alert as a result of a comparison (apparatus 200 may be configured to generate an alert when the real-time operational data indicates a deviation from the historic operational data – Maeng, col 4, ln 56).
(Claim 6): Takamatsu teaches the method of claim 1 but does not explicitly teach alerting an external team.   However, in a related invention Maeng teaches a device, further including the step of proactively alerting an external response team to said probability, wherein said external response team is at least one of an emergency response team; a law enforcement team; an incident management team; and a damage mitigation team (the alert may be transmitted to a vehicle owner, an automobile dealer, an automotive repair shop, an automobile manufacturer, a rental company, an insurance company, an emergency response provider, a towing company, a service provider, or any combination thereof – Maeng, col 4, ln 56 – 64).
(Claim 11): Takamatsu teaches the system of claim 9 but does not explicitly teach comparing current data with historic data.  However, in a related invention Maeng teaches a device, wherein said historical operation data comprises at least one of - data from said specific vehicle while operating under normal operating conditions (at operation 820, data associated with the vehicle operation may be analyzed. In one example, the data may be compared with historic vehicle operation associated with the particular vehicle – Maeng, col 11, ln 20).  It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify Takamatsu with the teachings of Maeng, as a way to generate an alert as a result of a comparison (apparatus 200 may be configured to generate an alert when the real-time operational data indicates a deviation from the historic operational data – Maeng, col 4, ln 56).
(Claim 14): Takamatsu teaches the system of claim 9 but does not explicitly teach alerting an external team.   However, in a related invention Maeng teaches a device, further including the step of proactively alerting an external response team to said probability, wherein said external response team is at least one of an emergency response team; a law enforcement team; an incident management team; and a damage mitigation team (the alert may be transmitted to a vehicle owner, an automobile dealer, an automotive repair shop, an automobile manufacturer, a rental company, an insurance company, an emergency response provider, a towing company, a service provider, or any combination thereof – Maeng, col 4, ln 56 – 64).
(Claim 19): Takamatsu teaches the non-transitory computer-readable media of claim 17 but does not explicitly teach comparing current data with historic data.  However, in a related invention Maeng teaches a device, wherein said historical operation data comprises at least one of - data from said specific vehicle while operating under normal operating conditions (at operation 820, data associated with the vehicle operation may be analyzed. In one example, the data may be compared with historic vehicle operation associated with the particular vehicle – Maeng, col 11, ln 20).  It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify Takamatsu with the teachings of Maeng, as a way to generate an alert as a result of a comparison (apparatus 200 may be configured to generate an alert when the real-time operational data indicates a deviation from the historic operational data – Maeng, col 4, ln 56).


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al., (U.S. Patent Application Publication # 2018/0170372) in view of Yuan et al. (Chinese Patent Publication # 104527629) and Tadic et al., (U.S. Patent Application Publication # 2015/0246654), and further in view of Barfield et al. (U.S. Patent Application Publication # 2016/0036964).

(Claim 7): Takamatsu teaches the method of claim 1 but does not explicitly teach a neural network.   However, in a related invention Barfield teaches a device, wherein step (b) is performed using a neural network (Barfield, fig. 17).   It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify Takamatsu with the teachings of Barfield, as a way to extract features from sensor data (Barfield, [0085]). 
(Claim 15): Takamatsu teaches the system of claim 9 but does not explicitly teach a neural network.   However, in a related invention Barfield teaches a device, wherein step (b) is performed using a neural network (Barfield, fig. 17).   It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify Takamatsu with the teachings of Barfield, as a way to extract features from sensor data (Barfield, [0085]).


Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
April 27, 2022